[Cite as Hunt v. Hunt, 2022-Ohio-412.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

WILLIAM C. HUNT                                      C.A. No.       21CA011720

        Appellant/Cross-Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
MICHELLE L. HUNT                                     COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellee/Cross-Appellant                     CASE No.   17DU083698

                                DECISION AND JOURNAL ENTRY

Dated: February 14, 2022



        CALLAHAN, Judge.

        {¶1}    Appellant/Cross-Appellee, William Hunt (“Husband”), and Appellee/Cross-

Appellant, Michelle Hunt (“Wife”), appeal from the judgment of the Lorain County Court of

Common Pleas, Domestic Relations Division. This Court reverses and remands for further

proceedings.

                                                I.

        {¶2}    Husband and Wife married in 2003 and had two children together: L.H., born in

April 2003, and W.H., born in December 2005. Husband vacated the marital home in July 2017

and filed a complaint for divorce in November 2017. Wife and the children remained in the

marital home during the proceedings, and, pursuant to temporary orders, Husband paid the

mortgage and utilities in addition to temporary support.

        {¶3}    A trial was held on five separate days in 2019, but the trial court’s judgment was

delayed due to the onset of the global pandemic and the court’s inability to hold an interview
                                                  2


with the children until a later date. The trial court ultimately issued its judgment in December

2020. That judgment granted the parties a divorce, named Wife the residential parent and legal

custodian of the children, awarded her spousal support, and divided the assets and liabilities of

the parties.

        {¶4}     Husband and Wife now appeal from various aspects of the trial court’s judgment

and raise a combined seven assignments of error for this Court’s review. To facilitate that

review, this Court reorders and combines several of the assignments of error.

                                                 II.

                        HUSBAND’S ASSIGNMENT OF ERROR NO. 3

               THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
               DETERMINED THAT [HUSBAND’S] INTEREST IN THE MARITAL
               REAL ESTATE WAS LIMITED TO $29,410.50.

                          WIFE’S ASSIGNMENT OF ERROR NO. 1

               THE FINDING BY THE TRIAL COURT THAT THE GIFT OF $10000 BY
               GRANDMOTHER WAS A JOINT GIFT TO [WIFE] AND TO [HUSBAND]
               AND EACH PARTY WAS EQUALLY ENTITLED TO $5000 OF THE
               GIFT WAS CONTRARY TO THE EVIDENCE AND TRIAL COURT
               ABUSED ITS DISCRETION TO THE PREJUDICE OF [WIFE].

                           WIFE’S ASSIGNMENT OF ERROR NO. 2

               THE TRAIL (SIC) COURT ERRED TO THE PREJUDICE OF [WIFE] AND
               ITS DECISION WAS CONTRARY TO THE EVIDENCE WHEN IT SET
               OFF $5000 [WIFE] RECEIVED AS ADDITIONAL MONIES FROM
               [HUSBAND’S] 401(K), WITH THE $10,000 THAT WAS GIFTED TO
               [WIFE], BY GRANDMOTHER, PRIOR TO MARRIAGE AND WAS
               SEPARATE PROPERTY.

        {¶5}     In his third assignment of error, Husband argues that the trial court erred when it

determined that his share of the marital home was only $29,410.50. He argues that the court did

not properly credit the down payment on the home, did not credit him for mortgage and escrow

payments he made after the de facto termination date of the marriage, and did not rely on current
                                                 3


valuation figures in calculating the balance owed on the home. In her first assignment of error,

Wife argues that the trial court erred when it found that a portion of the down payment on the

marital home was a gift from her mother to Husband. Relatedly, in her second assignment of

error, Wife argues that the court erred when it relied on that same finding to award Husband an

offset elsewhere in its judgment. Because all three assignments of error are linked to the trial

court’s determination of the parties’ respective interests in the marital home, this Court will

address them together.

       {¶6}    During divorce proceedings, a trial court must determine what property

constitutes marital property and what constitutes separate property. R.C. 3105.171(B). See also

R.C. 3105.171(A)(3)(a) (defining “marital property”) and 3105.171(A)(6)(a) (defining “separate

property”). To do so, the court must consider the duration of the marriage. Tustin v. Tustin, 9th

Dist. Summit No. 27164, 2015-Ohio-3454, ¶ 17. It is presumed that the duration of a marriage

will be “the period of time from the date of the marriage through the date of the final hearing * *

*[,]” R.C. 3105.171(A)(2)(a), but a trial court has “the authority to use a de facto termination

date in certain cases, where principles of equity dictate that use of the final hearing date is

inappropriate.” Budd v. Budd, 9th Dist. No. 25469, 2011-Ohio-565, ¶ 14. See also R.C.

3105.171(A)(2)(b). A determination of the duration of the marriage is critical because the

duration of the marriage will determine the valuation of the marital assets. Tustin at ¶ 17. See

also Budd at ¶ 14; Schwieterman v. Schwieterman, 3d Dist. Logan No. 8-19-49, 2020-Ohio-

4881, ¶ 43 (“The duration of a marriage provides a trial court with a timeframe for determining

the value of marital assets that fluctuate in value.”). “[T]he court must choose a specific date for

purposes of valuation and use it consistently * * *.” Elliot-Thomas v. Lewis, 9th Dist. Summit

No. 29164, 2019-Ohio-3870, ¶ 7.
                                                 4


       {¶7}     While a trial court’s decision to use the final hearing date or a de facto date to

define the duration of a marriage is a discretionary one, Budd at ¶ 8, the classification of property

as marital or separate is a fact-based determination that this Court reviews under the manifest

weight of the evidence standard. Kolar v. Kolar, 9th Dist. Summit No. 28510, 2018-Ohio-2559,

¶ 30. When applying that standard, this Court “‘“weighs the evidence and all reasonable

inferences, considers the credibility of witnesses and determines whether in resolving conflicts in

the evidence, the [finder of fact] clearly lost its way and created such a manifest miscarriage of

justice that the [judgment] must be reversed and a new [hearing] ordered.”’” (Alternations made

in Tewarson.)     Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20, quoting

Tewarson v. Simon, 141 Ohio App.3d 103, 115 (9th Dist.2001), quoting State v. Thompkins, 78

Ohio St.3d 380, 387 (1997), quoting State v. Martin, 20 Ohio App.3d 172, 174 (1st Dis.1983).

In weighing the evidence, this Court “must always be mindful of the presumption in favor of the

finder of fact.” Eastley at ¶ 21.

       {¶8}     Once the duration of a marriage has been established and property has been

designated marital or separate property, a trial court must divide the property equitably between

spouses.   R.C. 3105.171(B).        “R.C. 3105.171(C)(1) requires trial courts to divide marital

property equally, except to the extent that an equal division would be inequitable.” Schoch v.

Schoch, 9th Dist. Lorain No. 18CA011382, 2019-Ohio-1394, ¶ 24. If an equal division would be

inequitable, the court must divide the marital property in a manner it deems equitable after

considering the factors set forth in R.C. 3105.171(F). Neville v. Neville, 99 Ohio St.3d 275,

2003-Ohio-3624, ¶ 5. “A trial court enjoys broad discretion in fashioning an equitable division

of marital property.” Stepp v. Stepp, 9th Dist. Medina No. 03CA0052-M, 2004-Ohio-1617, ¶ 10.

Consequently, “its judgment will not be disturbed absent an abuse of discretion.” Neville at ¶ 5.
                                                5


       {¶9}    The trial court determined that the parties were married on August 23, 2003.

Although the final hearing date occurred on October 24, 2019, the court found that it would be

inequitable to use that date as the date of the termination of the marriage. Because the parties

had been living separate and apart since July 2017, when Husband became subject to a domestic

violence civil protection order, the court found it equitable to use the date of the filing of the

divorce complaint as the de facto termination date of the marriage. See R.C. 3105.171(A)(2)(b).

Consequently, it determined that the duration of the marriage was from August 23, 2003, until

November 17, 2017. Neither party has challenged that discretionary determination on appeal.

See App.R. 16(A)(7). Accordingly, for purposes of this decision, this Court accepts that the

parties were married from August 23, 2003, until November 17, 2017.

       {¶10} It is undisputed that, during the marriage, the parties and their children resided in

a single-family home in Columbia Station. The trial court found that Wife purchased the home

in 1998, when she and Husband were dating and about five years before they married. A down

payment of $21,379.74 was made on the home at the time of purchase, and the court found that

$10,000 of that money came from Wife’s mother. The court found that Wife’s mother credibly

testified that she gifted that sum to both Wife and Husband for the purchase of the home.

Consequently, the court determined that half of that money ($5,000) belonged to Husband. The

court found that the home remained in Wife’s name until 2005, at which point the parties

executed a joint survivorship deed and took joint possession.

       {¶11} The trial court found that the marital home had a fair market value of $248,810,

but the parties only had a $106,810 equity interest due to a mortgage balance of $142,000.

Rather than split the down payment interest of $21,379.74 between Wife and Husband to account

for Husband’s $5,000 gift, the court decided to treat the entire $21,379.74 down payment as
                                                 6


Wife’s separate interest and to award Husband a $5,000 offset elsewhere in its judgment. The

trial court found that the $21,379.74 down payment had appreciated passively in value until 2005

(i.e., the date the property became jointly titled), giving Wife a separate interest of $47,179.74.

The court deducted that amount from the equity in the home and concluded that the marital

interest of the $106,000 equity was $58,821 ($106,000 - $47,179 = $58,821).             The court

concluded that Husband was entitled to half of that amount ($29,410.05) and Wife was entitled

to the remaining half plus her separate interest of $47,179.74.

       {¶12} Regarding the offset, the trial court determined that Husband had a 401(k) and

Wife was entitled to half of the funds that accrued during the marriage (i.e., from August 23,

2003, until November 17, 2017). The court found that Husband borrowed $10,000 from his

401(k) to pay his attorney fees and that he owed Wife half that sum. Rather than order Husband

to pay Wife that $5,000, the court allowed Wife to keep Husband’s half of the $10,000 down

payment gift from her mother. The court determined that the two amounts offset one another

such that neither party was obligated to pay the other $5,000.

       {¶13} Because both parties take issue with the trial court’s findings regarding the down

payment made on the marital home, this Court begins with those findings. Husband argues that

the trial court issued inconsistent findings about the down payment because it treated the entire

down payment as belonging to Wife while simultaneously finding that $5,000 of that money was

a gift belonging to him. Meanwhile, Wife argues that the weight of the evidence does not

support the trial court’s finding that her mother gifted $5,000 to Husband as part of the down

payment. Wife argues that the testimony showed her mother intended the entire $10,000 to be a

gift to Wife.
                                                7


       {¶14} It was Husband’s testimony that he gave Wife $5,000 toward a down payment

when she purchased the marital home. Specifically, he testified that he contributed $5,000 to the

down payment, Wife contributed $5,000, and Wife’s mother “was giving us $10,000 * * *.” It

was Wife’s testimony that her mother gifted her $10,000 toward the down payment of the home

and the remainder of the down payment came from Wife’s separate funds. She claimed that

Husband did not contribute any funds to the down payment and the entire $21,379.74 was her

separate property. Finally, Wife’s mother testified that she gifted Wife $10,000 toward the down

payment of the home. The following exchange took place during her testimony:

       [COUNSEL]: [D]id you give to [Wife] $10,000 prior to buying her home?

       [WIFE’S MOTHER]: Yes.

       [COUNSEL]: And you told her that it is for her as a gift; is that correct?

       [WIFE’S MOTHER]: Yes, on the basis that she was to pay the taxes. * * *

       [COUNSEL]: So basically, that was a gift from you to her at that time, correct?

       [WIFE’S MOTHER]: Yeah. Not the taxes, but the [$]10,000.

Wife’s mother never testified that she intended any portion of the $10,000 as a gift to Husband

who, at the time, was only dating Wife.

       {¶15} Upon review, the trial court’s finding that Wife’s mother provided credible

testimony that she gifted $10,000 to both Wife and Husband is against the manifest weight of the

evidence. Wife’s mother never testified that she gifted any money to Husband. It was her

testimony that she gifted Wife $10,000 for the down payment. That testimony was consistent

with Wife’s testimony that the entire $10,000 was her gift from her mother. Because the

testimony supports the conclusion that Husband did not have a separate interest in the $10,000

from Wife’s mother, the trial court erred when it made a finding to the contrary.
                                                8


       {¶16} Notably, the trial court’s error regarding the $10,000 down payment was harmless

as to its classification of the down payment on the marital home. That is because the trial court

ultimately treated the entire $21,379.74 down payment as Wife’s separate property.

Nevertheless, the trial court’s error caused it to award Husband an offset elsewhere in its

judgment based on its finding that he was owed $5,000 from the $10,000 down payment gift.

Specifically, the trial court concluded that Husband did not owe Wife $5,000 from a $10,000

loan he borrowed from his 401(k). The trial court determined that the two amounts offset one

another such that neither Husband, nor Wife owed each other any money in that regard. Because

the trial court’s erroneous finding prejudiced Wife with respect to its equitable division of

Husband’s 401(k), her first and second assignments of error are sustained.

       {¶17} Husband also argues that the trial court erred when it calculated the equity in the

marital home and determined that his share was $29,410.05.          He notes that the de facto

termination date of the marriage was November 17, 2017, but the court did not issue its judgment

entry until December 30, 2020. During the time, Husband continued to make the mortgage, tax,

and insurance payments on the marital home by virtue of the court’s temporary orders.

Nevertheless, Husband argues, the trial court valued the equity interest in the home based on the

evidence introduced at the trial and did not credit Husband for any payments he made after the

de facto termination date of the marriage. Husband essentially argues that the valuation evidence

produced at trial was no longer accurate by the time the court issued its judgment. Further,

Husband argues that the court’s award amounted to a windfall for Wife because only she would

reap the benefit of the increased equity that accrued since trial due to the additional payments

Husband made on the home.
                                                 9


       {¶18} As noted, the trial court determined that the duration of the parties’ marriage was

from August 23, 2003, until November 17, 2017, and neither party has challenged that

determination on appeal. In valuing the marital home to calculate each party’s marital share, the

trial court relied on the exhibits and testimony submitted at trial. Yet, that evidence pertained to

the value of the home in 2019. Husband relied on (1) a copy of an assessment from the Lorain

County Auditor, showing the market total value of the property on June 19, 2019, was $248,810;

(2) a copy of a consumer loan statement from Dollar Bank Servicing Center, showing the

mortgage balance on June 3, 2019, was $144,670.19; and (3) his testimony from August 19,

2019, that the current mortgage balance “[was] actually 142 something.”              Neither party

introduced any evidence that would have allowed the trial court to calculate the value of the

martial home as of November 17, 2017 (i.e., the de facto termination date of the marriage).

       {¶19} This Court has held that, even when evidence of a piece of property’s value is

absent, that absence “does not relieve the trial court of its obligation to value the assets of the

parties.” Zona v. Zona, 9th Dist. Medina No. 05CA0007-M, 2005-Ohio-5194, ¶ 6. If valuation

evidence is lacking, “‘[t]he court itself should instruct the parties to submit evidence on the

matter.’” Fetzer v. Fetzer, 9th Dist. Wayne No. 12CA0036, 2014-Ohio-747, ¶ 38, quoting Zona

at ¶ 6, quoting Willis v. Willis, 19 Ohio App.3d 45, 48 (11th Dist.1984). The court may not rely

on valuation evidence that postdates the date it has chosen as the termination date of the

marriage. Fetzer at ¶ 38. If the marital share of a marital home cannot be calculated because

there was insufficient evidence presented to the trial court, then the matter must be “remanded to

the trial court for the purpose of taking evidence on [the] issue and recalculating the marital

mortgage pay down and readjusting the property division to allow for an equitable division of the

marital property.” Ray v. Ray, 9th Dist. Medina No. 03CA0026-M, 2003-Ohio-6323, ¶ 11.
                                               10


       {¶20} Because the trial court determined that the duration of the parties’ marriage was

from August 23, 2003, until November 17, 2017, it was obligated to consistently determine the

valuation of the marital assets using those specific dates. See Tustin, 2015-Ohio-3454, at ¶ 17;

Elliot-Thomas v. Lewis, 2019-Ohio-3870, at ¶ 7. Although the trial court used those dates to

determine Wife’s share of Husband’s 401(k), it relied on evidence from 2019 to determine

Husband’s and Wife’s respective shares of the marital home. The record reflects that the court

did so because neither party introduced sufficient valuation evidence with respect to that

property. In the absence of that evidence, it was incumbent upon the trial court to instruct the

parties to submit evidence on the matter. See Fetzer at ¶ 38. Accordingly, to the extent Husband

argues that the trial court erred in valuing the marital home and calculating his marital share,

Husband’s third assignment of error is sustained. On remand, the trial court must take evidence

on the value of the martial home in November 2017, recalculate the marital mortgage pay down,

and make any necessary adjustments to the property division to allow for an equitable division of

the marital property. See Ray at ¶ 11.

                      HUSBAND’S ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT DID
       NOT RESERVE JURISDICTION TO MODIFY OR AMEND SPOUSAL
       SUPPORT AFTER EVIDENCE SHOWED A FLUCTUATION OF INCOME
       OF THE PARTIES AND A MARRIAGE OF 18 YEARS.

                      HUSBAND’S ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR AND ABUSED
       ITS DISCRETION WHEN IT AWARDED [WIFE] SPOUSAL SUPPORT
       BOTH AS TO AMOUNT AND DURATION.

       {¶21} Husband’s remaining assignments of error challenge the trial court’s award of

spousal support to Wife and its decision not to reserve jurisdiction to modify that award. As

noted, this matter must be remanded for the trial court to take additional evidence, perform
                                                11


recalculations, and make any necessary adjustments to the property division to allow for an

equitable division of the assets. See Discussion of Husband’s Third Assignment of Error, supra.

Given that a court must consider the relative assets and liabilities of the parties in determining

the nature, amount, and duration of spousal support, see R.C. 3105.18(C)(1), the trial court may

revisit its spousal support determination in conjunction with any adjustment it finds necessary to

make to an equitable property division. As such, this Court must conclude that Husband’s

challenges to the court’s award of spousal support are premature. See Tustin at ¶ 19. See also

Zona, 2005-Ohio-5194, at ¶ 10.

                         WIFE’S ASSIGNMENT OF ERROR NO. 3

       THE TRIAL COURT ERRED TO THE PREJUDICE OF [WIFE], WHEN IT
       FAILED TO DIVIDE THE MASTERCARD1 CREDIT CARD DEBT WHICH
       WAS USED DURING THE MARRIAGE AND WAS MARITAL.

       {¶22} In her third assignment of error, Wife argues that the court erred when it failed to

address a Discover credit card debt that was incurred during the marriage and, therefore, a

marital debt. Because the court’s failure to address and divide a debt would affect the finality of

its judgment, this Court begins with a review of the evidence concerning the debt and the trial

court’s judgment entry. See Smith v. Smith, 9th Dist. Summit No. 24993, 2011-Ohio-2506, ¶ 2-8

(dismissing appeal where judgment entry of divorce failed to divide an outstanding loan).

       {¶23} Wife testified that she had a Discover credit card account before she and Husband

married. She testified that, when she and Husband married, his credit was poor because he had

filed for bankruptcy. According to Wife, the two decided to add Husband to Wife’s Discover


1
  While Wife’s captioned assignment of error refers to a Mastercard credit card debt, her
argument and the testimony and exhibits she cites in support of that argument pertain to a
Discover credit card debt. Because her singular reference to a Mastercard debt appears to be a
scrivener’s error, this Court merely notes the discrepancy and addresses her argument regarding
the Discover credit card debt.
                                                 12


account so that he could build credit. She testified that both she and Husband used the account

and amassed a debt of $3,102.95 during the marriage. She set forth evidence of a Discover

statement date in that amount. Although only Wife’s name appeared on the statement, she also

introduced a letter she received from Discover. The letter confirmed that Husband was removed

as an authorized user on the account as of July 28, 2017.

       {¶24} Husband’s testimony was that the Discover credit card debt was attributable to

Wife. He testified that Wife added his name to the account without his permission and that he

never signed any paperwork to confirm that he wanted to be added to the account. Husband

claimed that he ultimately spoke with Discover and had his name removed from the account.

       {¶25} In its judgment entry, the trial court did not make any express credibility

determinations about the Discover credit card debt. The court simply ordered that Husband was

responsible for the payment of his personal credit cards and debts and Wife was responsible for

the payment of her personal credit cards and debts. The court also ordered “that the parties

warrant, each to the other, that there exists no joint debt other than that set forth above.” The

court decreed that, if any joint debt was later discovered, “then the party who incurred such debt

shall be responsible for the payment, hold the other party harmless on such debt, and indemnify

the other party for such indebtedness.”

       {¶26} Wife argues that the trial court disregarded the Discover credit card debt and

failed to consider it when equitably dividing the martial assets and liabilities. She argues that the

court’s judgment is against the manifest weight of the evidence and amounts to an abuse of

discretion because the testimony showed that the Discover credit card debt was a martial debt.

According to Wife, Husband failed to offer any testimony to refute that the credit card debt was a

marital debt.
                                                 13


       {¶27} Upon review of the face of the judgment entry of divorce, this Court cannot

conclude that the trial court failed to divide the Discover credit card debt or that its judgment was

indefinite such that it did not constitute a final, appealable order. Compare Bencin v. Bencin, 9th

Dist. Medina Nos. 10CA0097-M, 11CA0113-M, 2012-Ohio-4197, ¶ 3-9. The evidence showed

that the Discover credit card account was only in Wife’s name at the time of trial, and the trial

court specifically ordered that Wife was responsible for the payment of her personal credit cards

and debts. Thus, setting aside any alleged error the trial court may have committed in that

regard, this Court must conclude that it issued a final judgment.

       {¶28} To the extent Wife argues that the court’s judgment is against the manifest weight

of the evidence and amounts to an abuse of discretion, her arguments are not yet ripe for review.

This matter must be remanded for the trial court to take additional evidence, perform

recalculations, and make any necessary adjustments to the property division to allow for an

equitable division of the assets. See Discussion of Husband’s Assignment of Error Number

Three, supra. Because the remand will result in a new equitable division of the property, a

review of the current division of the property would be premature. For that reason, this Court

declines to further address Wife’s third assignment of error.

                          WIFE’S ASSIGNMENT OF ERROR NO. 4

       THE TRIAL COURT’S DECISION DENYING [WIFE] HER REQUEST FOR
       ATTORNEY FEES, WAS UNREASONABLE AND ARBITRARY AND
       CONTRARY TO THE FACTORS IN R.C. 3105.18(H).

       {¶29} In her fourth assignment of error, Wife argues that the trial court abused its

discretion when it denied her request for an award of attorney fees.
                                               14


       {¶30} Pursuant to R.C. 3105.73(A),2 a court in a divorce action

       may award all or part of reasonable attorney’s fees and litigation expenses to
       either party if the court finds the award equitable. In determining whether an
       award is equitable, the court may consider the parties’ marital assets and income,
       any award of temporary spousal support, the conduct of the parties, and any other
       relevant factors the court deems appropriate.

This matter must be remanded for the trial court to take evidence on the value of the marital

home in November 2017, recalculate the marital mortgage pay down, and make any necessary

adjustments to the property division to allow for an equitable division of the marital property.

See Discussion of Husband’s Assignment of Error Number Three, supra. Because marital assets

are a factor the court may consider in determining an award of attorney fees, Wife’s fourth

assignment of error is not yet ripe for review. On remand, the trial court must redetermine the

issue of attorney fees in light of its new equitable division of the property and support orders.

See Sharp v. Sharp, 9th Dist. Wayne No. 19AP0046, 2020-Ohio-3537, ¶ 23. For that reason, this

Court declines to further address Wife’s fourth assignment of error.

                                               III.

       {¶31} Wife’s first and second assignments of error are sustained. Husband’s third

assignment of error is also sustained for the reasons outlined above, and his first and second

assignments of error are premature. Likewise, this Court declines to address Wife’s third and

fourth assignments of error because to do so would be premature. The judgment of the Lorain

County Court of Common Pleas, Domestic Relations Division, is reversed, and the cause is

remanded for further proceedings consistent with the foregoing opinion.

                                                                             Judgment reversed,
                                                                            and cause remanded.

2
  Although Wife cites R.C. 3105.18(H) in her brief, that provision was repealed when R.C.
3105.73(B) was enacted. Simon v. Simon, 9th Dist. Summit No. 29615, 2021-Ohio-1387, ¶ 40;
Greer v. Greer, 9th Dist. Lorain No. 18CA011407, 2019-Ohio-4304, ¶ 18.
                                                15




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                     LYNNE S. CALLAHAN
                                                     FOR THE COURT



TEODOSIO, P. J.
CARR, J.
CONCUR.


APPEARANCES:

DAVID J. BERTA, Attorney at Law, for Appellant/Cross-Appellee.

GOWRI V. HAMPOLE, Attorney at Law, for Appellee/Cross-Appellant.